 

Exhibit 10.1

 



TICC CLO 2012-1 LLC
NOTES

 

U.S.$ 88,000,000 Class A-1 Senior Secured Floating Rate Notes due 2023

U.S.$10,000,000 CLASS B-1 SENIOR SECURED FLOATING RATE NOTES DUE 2023

U.S.$11,500,000 Class C-1 Secured Deferrable Floating Rate Notes due 2023

U.S.$10,500,000 Class D-1 Secured Deferrable Floating Rate Notes due 2023

 

PURCHASE AGREEMENT

 

as of August 13, 2012

 

Guggenheim Securities, LLC,

as the Initial Purchaser (the “Initial Purchaser”)

135 East 57th Street

7th Floor

New York, NY 10022

Attention: Paul M. Friedman

 

Ladies and Gentlemen:

 

Section 1. Authorization of Notes.

 

TICC Capital Corp. (the “Company”), as designated manager of the Issuer, has
duly authorized the sale of the TICC CLO 2012-1 LLC Notes, consisting of the
Class A-1 Notes, the Class B-1 Notes, the Class C-1 Notes and the Class D-1
Notes (collectively, the “Offered Notes”) and the Subordinated Notes (the
“Subordinated Notes” and, together with the Offered Notes, the “Notes”) of TICC
CLO 2012-1 LLC, a Delaware limited liability company (the “Issuer”). The Offered
Notes will be issued in an aggregate principal amount of $120,000,000 and the
Subordinated Notes will be issued in an aggregate principal amount of
$40,000,000. The Offered Notes will be secured by the assets of the Issuer. The
Company will be the sole equity member of the Issuer. The Notes will be issued
pursuant to an Indenture, to be dated as of August 23, 2012 (the “Indenture”),
between the Issuer and The Bank of New York Mellon Trust Company, National
Association, as the Trustee (the “Trustee”). The primary assets of the Issuer
will be a pool of bank loans, or participation interests therein (collectively,
the “Collateral Obligations”). On the Closing Date, the Company will sell to the
Issuer all of its right, title and interest in and to the initial Collateral
Obligations owned by the Issuer pursuant to a Master Loan Sale Agreement, to be
dated as of August 23, 2012 (the “Master Loan Sale Agreement”), between the
Company and the Issuer. Pursuant to the Indenture, as security for the
indebtedness represented by the Offered Notes, the Issuer will pledge and grant
to the Trustee a security interest in the Collateral Obligations, and its rights
under the Master Loan Sale Agreement. The Collateral Obligations will be managed
by TICC Capital Corp., in its capacity as collateral manager (the “Collateral
Manager”) pursuant to a Collateral Management Agreement, to be dated as of
August 23, 2012 (the “Collateral Management Agreement”), between the Issuer and
the Collateral Manager. The Issuer has retained The Bank of New York Mellon
Trust Company, National Association (in such capacity, the “Collateral
Administrator”), to perform certain administrative duties with respect to the
Collateral Obligations pursuant to a Collateral Administration Agreement, to be
dated as of August 23, 2012 (the “Collateral Administration Agreement”), between
the Issuer, the Collateral Manager and the Collateral Administrator. This
Purchase Agreement (the “Agreement”), the Master Loan Sale Agreement, the
Indenture, the Collateral Management Agreement and the Collateral Administration
Agreement are referred to collectively herein as the “Transaction Documents.”

 

 

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), (i) to “qualified
institutional buyers” in compliance with the exemption from registration
provided by Rule 144A under the Securities Act (“QIBs”), (ii) in offshore
transactions in reliance on Regulation S under the Securities Act (“Regulation
S”), and (iii) to institutional “accredited investors” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) (“Institutional Accredited
Investors”) who, in each case, are “qualified purchasers” (“Qualified
Purchasers”) for purposes of Section 3(c)(7) under the Investment Company Act of
1940, as amended (the “1940 Act”).

 

In connection with the sale of the Offered Notes, the Company has prepared a
preliminary offering circular dated July 13, 2012 (including any exhibits
thereto and all information incorporated therein by reference, the “Preliminary
Offering Circular”), a second preliminary offering circular dated August 2, 2012
(including any exhibits thereto and all information incorporated therein by
reference, the “Second Preliminary Offering Circular”), a third preliminary
offering circular dated August 10, 2012 (including any exhibits thereto and all
information incorporated therein by reference, the “Pre-Pricing Offering
Circular”) and a final offering circular dated August 17, 2012 (including any
exhibits, amendments or supplements thereto and all information incorporated
therein by reference, the “Final Offering Circular”, and each of the Preliminary
Offering Circular, the Second Preliminary Offering Circular, the Pre-Pricing
Offering Circular and the Final Offering Circular, a “Offering Circular”)
including a description of the terms of the Offered Notes, the terms of the
offering, and the Issuer. It is understood and agreed that the close of business
on August 13, 2012 constitutes the time of the contract of sale for each
purchaser of the Offered Notes offered to the investors for purposes of Rule 159
under the Securities Act (the “Time of Sale”) and that (i) the Pre-Pricing
Offering Circular and (ii) the information set forth on Schedule II hereto
constitute the entirety of the information conveyed to investors as of the Time
of Sale (the “Time of Sale Information”).

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

During each Interest Accrual Period, the Class A-1 Notes shall bear interest at
a per annum rate equal to the then applicable LIBOR plus 1.75% per annum, the
Class B-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 3.50% per annum, the Class C-1 Notes shall bear interest
at a per annum rate equal to the then applicable LIBOR plus 4.75% per annum, and
the Class D-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 5.75% per annum.

 

2

 

Each of the Company and the Issuer, as applicable, hereby agrees with the
Initial Purchaser as follows:

 

Section 2. Purchase and Sale of Offered Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Offered Notes, and the Initial Purchaser has agreed to use its commercially
reasonable efforts to place the aggregate principal amount of Offered Notes set
forth on Schedule I hereto with investors in accordance with the terms hereof.
If purchased, the Offered Notes will be purchased at a price of 100%. It is
understood and agreed that the structuring and placement fee payable by the
Issuer to the Initial Purchaser on the Closing Date with respect to the Notes is
$1,700,000. Such fees payable by the Issuer may be netted by the Initial
Purchaser against its purchase price payment for the Offered Notes. It is
understood and agreed that the Initial Purchaser is not acquiring, and has no
obligation to acquire, the Subordinated Notes (which Subordinated Notes will be
acquired by the Transferor on the Closing Date pursuant to the Master Loan Sale
Agreement). It is further understood and agreed that the Initial Purchaser may
retain all or any portion of the Offered Notes, purchase the Offered Notes for
its own account, or sell the Offered Notes to its affiliates or to any other
investor in accordance with the applicable provisions hereof and of the
Indenture.

 

(a) In addition, whether or not the transaction contemplated hereby shall be
consummated, the Company agrees to pay (or cause to be paid by the Issuer) all
costs and expenses incident to the performance by the Company of its obligations
hereunder and under the documents to be executed and delivered in connection
with the offering, issuance, sale and delivery of the Offered Notes (the
“Documents”), including, without limitation or duplication. (i) the fees and
disbursements of counsel to the Company; (ii) the fees and expenses of the
Trustee and the Collateral Administrator incurred in connection with the
issuance of the Offered Notes and their or its counsel, as applicable; (iii) the
fees and expenses of any bank establishing and maintaining accounts on behalf of
the Issuer or in connection with the transaction; (iv) the fees and expenses of
the accountants for the Company, including the fees for the “comfort letters” or
“agreed—upon procedures letters” required by the Initial Purchaser, any rating
agency or any purchaser in connection with the offering, sale, issuance and
delivery of the Offered Notes; (v) all expenses incurred in connection with the
preparation and distribution of each Offering Circular and other disclosure
materials prepared and distributed and all expenses incurred in connection with
the preparation and distribution of the Transaction Documents; (vi) the fees
charged by any securities rating agency for rating the Offered Notes; (vii) the
fees for any securities identification service for any CUSIP or similar
identification number required by the purchasers or requested by the Initial
Purchaser; (viii) the reasonable fees and disbursements of counsel to the
Initial Purchaser; (ix) all expenses in connection with the qualification of the
Offered Notes for offering and sale under state securities laws, including the
reasonable fees and disbursements of counsel and, if requested by the Initial
Purchaser, the cost of the preparation and reproduction of any “blue sky” or
legal investment memoranda; (x) any federal, state or local taxes, registration
or filing fees (including Uniform Commercial Code financing statements) or other
similar payments to any federal, state or local governmental authority in
connection with the offering, sale, issuance and delivery of the Offered Notes;
and (xi) the reasonable fees and expenses of any special counsel or other
experts required to be retained by the Company or the Issuer to provide advice,
opinions or assistance in connection with the offering, issuance, sale and
delivery of the Offered Notes.

 

3

 

Section 3. Delivery.

 

Delivery of the Offered Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any Offered
Note to be sold by the Initial Purchaser to an Institutional Accredited Investor
that is also a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940
Act, but that is not a QIB (as such terms are defined herein), shall be
delivered in fully registered, certificated form in an amount not less than the
applicable minimum denomination set forth in the Final Offering Circular at the
offices of Dechert LLP at 10:00 a.m. New York City, New York time, on August 23,
2012, or such other place, time or date as may be mutually agreed upon by the
Initial Purchaser and the Company (the “Closing Date”). Subject to the
foregoing, the Offered Notes will be registered in such names and such
denominations as the Initial Purchaser shall specify in writing to the Company
and the Trustee. The Subordinated Notes shall be delivered to the Transferor on
the Closing Date in fully registered, certificated form in the permitted
denominations and the required proportions set forth in the Final Offering
Circular.

 

Section 4. Representations and Warranties of the Company.

 

The Company represents and warrants to the Initial Purchaser, as of the date
hereof and as of the Closing Date, (a) with respect to the Company, in its
individual capacity, and (b) with respect to the Issuer, in its capacity as
designated manager on behalf of the Issuer, that:

 

(i) Each Offering Circular, the “Referenced Information” (as defined in the
Final Offering Circular) and any additional information and documents concerning
the Offered Notes, including but not limited to one or more marketing books or
preliminary offering circulars, delivered by or on behalf of the Company to
prospective purchasers of the Offered Notes (collectively, such additional
information and documents, the “Additional Offering Documents”), did not, each
as of their respective dates or date on which such statement was made and, with
respect to the Final Offering Circular, as of the Closing Date, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements in each, in light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
any Offering Circular or the Additional Offering Documents in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchaser referenced in the last sentence of Section 8(a)
herein.

 

(ii) The Time of Sale Information, as of the Time of Sale, did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.

 

4

 

(iii) The Company is a Maryland corporation, duly organized and validly existing
under the laws of the State of Maryland, has all corporate power and authority
necessary to own or hold its properties and conduct its business in which it is
engaged as described in each Offering Circular and has all licenses necessary to
carry on its business as it is now being conducted and is licensed and qualified
in each jurisdiction in which the conduct of its business (including, without
limitation, the origination and acquisition of Collateral Obligations and
performing its obligations hereunder and under the other Transaction Documents)
requires such licensing or qualification except where the failure to be so
licensed or qualified would not, individually or in the aggregate, have a
material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Company (a “Material Adverse Effect”).

 

(iv) This Agreement has been duly authorized, executed and delivered by the
Company and the Issuer and, assuming due authorization, execution and delivery
thereof by the other parties hereto, constitutes a valid and legally binding
obligation of the Company and the Issuer enforceable against the Company and the
Issuer in accordance with its terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

 

(v) Each of the other Transaction Documents has been duly authorized, executed
and delivered by the Company and the Issuer, as applicable, and, assuming due
authorization, execution and delivery thereof by the other parties thereto,
constitutes the valid and binding agreement of the Company and the Issuer, as
applicable, enforceable against the Company and the Issuer, as applicable, in
accordance with their respective terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

 

(vi) The Offered Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchaser in accordance with this Agreement, the Offered Notes will
constitute valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with their terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity, and will be
entitled to the benefits of the Indenture.

 

(vii) Other than as set forth in or contemplated by each Offering Circular,
there are no legal or governmental proceedings pending to which the Company or
the Issuer is a party or of which any property or assets of the Company or the
Issuer are the subject of which could reasonably be expected to materially
adversely affect the financial position, stockholders’ equity or results of
operations of the Company or the Issuer or on the performance by the Company or
the Issuer of its obligations hereunder or under the other Transaction
Documents; and to the knowledge of the Company, no such proceedings have been
threatened or contemplated by governmental authorities or threatened by others.

 

5

 

(viii) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the consummation by the Company
and the Issuer of the transactions contemplated herein and therein and in all
documents relating to the Notes will not result in any breach or violation of,
or constitute a default under, or require any consent under any agreement or
instrument to which the Company or the Issuer is a party or to which any of its
properties or assets are subject, except for such of the foregoing as to which
relevant waivers, consents or amendments have been obtained and are in full
force and effect, nor will any such action result in a violation of the
organizational documents of the Company or the Issuer or any applicable law,
except, in the case of the Company, for such breaches, violations or defaults
that would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(ix) Neither the Issuer nor the pool of Collateral Obligations is, or after
giving effect to the transactions contemplated by the Transaction Documents will
be, required to be registered as an “investment company” under the 1940 Act.

 

(x) Assuming the Initial Purchaser’s representations herein are true and
accurate, it is not necessary in connection with the offer, sale and delivery of
the Offered Notes in the manner contemplated by this Agreement and each Offering
Circular to register the Offered Notes under the Securities Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended.

 

(xi) The Offered Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act. As of the Closing Date, the Offered Notes will not be
(i) of the same class as securities listed on a national securities exchange in
the United States that is registered under Section 6 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or (ii) quoted in any “automated
inter-dealer quotation system” (as such term is used in the Exchange Act) in the
United States.

 

(xii) At the time of execution and delivery of the Master Loan Sale Agreement,
the Transferor owned the Collateral Obligations to be conveyed by it to the
Issuer on the Closing Date free and clear of all liens, encumbrances, adverse
claims or security interests (“Liens”) other than Liens permitted by the
Transaction Documents, and the Transferor had the power and authority to
transfer such Collateral Obligations to the Issuer.

 

(xiii) Upon the execution and delivery of the Transaction Documents, payment by
the Initial Purchaser for the Offered Notes, delivery to the Initial Purchaser
of the Offered Notes and delivery to the Transferor of the Subordinated Notes,
the Issuer will own the Collateral Obligations conveyed to it on the Closing
Date and the Initial Purchaser will acquire title to the Offered Notes, in each
case free of Liens except such Liens as may be created or granted by the Initial
Purchaser and those permitted in the Transaction Documents.

 

6

 

(xiv) No consent, authorization or order of, or filing or registration with, any
court or governmental agency is required for the issuance and sale of the
Offered Notes or the execution, delivery and performance by the Company or the
Issuer, as applicable, of this Agreement or the other Transaction Documents to
which it is a party, except such consents, approvals, authorizations, filings,
registrations or qualifications as have been obtained or as may be required
under the Securities Act or state securities or blue sky laws or the rules and
regulations of the Financial Industry Regulatory Authority in connection with
the sale and delivery of the Offered Notes in the manner contemplated herein.

 

(xv) The Collateral Obligations in all material respects have the
characteristics described in the Time of Sale Information and the Final Offering
Circular.

 

(xvi) Each of the representations and warranties of the Company and the Issuer
set forth in each of the other Transaction Documents is true and correct in all
material respects.

 

(xvii) No adverse selection procedures were used in selecting the Collateral
Obligations from among the loans that meet the representations and warranties of
the Company contained in the Master Loan Sale Agreement and that are included in
the Assets.

 

(xviii) Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Issuer nor anyone
acting on their behalf has, directly or indirectly (except to or through the
Initial Purchaser), sold or offered, or attempted to offer or sell, or solicited
any offers to buy, or otherwise approached or negotiated in respect of, any of
the Offered Notes and neither the Issuer nor any of its affiliates will do any
of the foregoing. As used herein, the terms “offer” and “sale” have the meanings
specified in Section 2(3) of the Securities Act.

 

(xix) Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Offered Notes in a manner that would require the registration
under the Securities Act of the offering contemplated by each Offering Circular
or engaged in any form of general solicitation or general advertising in
connection with the offering of the Offered Notes.

 

(xx) With respect to any Offered Notes subject to the provisions of Regulation S
of the Securities Act, the Issuer has not offered or sold such Offered Notes
during the Distribution Compliance Period to a U.S. person or for the account or
benefit of a U.S. person (other than the Initial Purchaser). For this purpose,
the term “Distribution Compliance Period” and “U.S. person” are defined as such
term is defined in Regulation S.

 

7

 

(xxi) Since the date of the latest un-audited financial statements of the
Company as of June 30, 2012, there has been no change nor any development or
event involving a prospective change which has had or could reasonably be
expected to have a material adverse change in or effect on (i) the business,
operations, properties, assets, liabilities, stockholders’ equity, earnings,
condition (financial or otherwise), results of operations or management of the
Company and its subsidiaries, considered as one enterprise, whether or not in
the ordinary course of business, or (ii) the ability of the Company to perform
its obligations hereunder or under the other Transaction Documents.

 

(xxii) The Notes and the Transaction Documents conform in all material respects
to the descriptions thereof in the Final Offering Circular.

 

(xxiii) Any taxes, fees, and other governmental charges in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the execution, delivery, and sale of the Notes have been or will be paid at or
before the Closing Date.

 

(xxiv) No proceeds received by the Company or the Issuer in respect of the Notes
will be used by the Company or the Issuer to acquire any security in any
transaction which is subject to Section 13 or 14 of the Exchange Act.

 

(xxv) (i) To the extent applicable thereto, each of the Company, the Issuer and
their respective ERISA Affiliates is in compliance in all material respects with
ERISA unless any failure to so comply could not reasonably be expected to have a
material adverse effect and (ii) no lien under Section 303(k) of ERISA or
Section 430(k) of the Code exists on any of the Assets. As used in this
paragraph, the term “ERISA Affiliate” means, with respect to any Person, a
corporation, trade or business that is, along with such Person, a member of a
controlled group (as described in Section 414 of the Code or Section 4001 of
ERISA).

 

(xxvi) The Company has not paid or agreed to pay to any Person any compensation
for soliciting another Person to purchase any of the Offered Notes (except as
contemplated by this Agreement).

 

(xxvii) The Company has not taken, directly nor indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
Offered Note or to facilitate the sale or resale of the Offered Notes.

 

(xxviii) On and immediately after the Closing Date, each of the Company and the
Issuer (after giving effect to the issuance of the Notes and to the other
transactions related thereto as described in the Time of Sale Information and
the Final Offering Circular) will be Solvent. As used in this paragraph, the
term “Solvent” means, with respect to a particular date such Person, that on
such date (A) the present fair market value (or present fair saleable value) of
the assets of such Person is not less than the total amount required to pay the
probable liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (B) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (C) assuming the sale of the Offered Notes
as contemplated by this Agreement, Time of Sale Information and the Final
Offering Circular, such Person is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature and (D) such Person is not
engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of such
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

8

 

Section 5. Sale of Offered Notes to the Initial Purchaser.

 

The sale of the Offered Notes to the Initial Purchaser will be made without
registration of the Offered Notes under the Securities Act, in reliance upon the
exemption therefrom provided by Section 4(2) of the Securities Act.

 

(a) The Company, the Initial Purchaser and the Issuer hereby agree that the
Offered Notes will be offered and sold only in transactions exempt from
registration under the Securities Act. The Company, the Initial Purchaser and
the Issuer will each reasonably believe at the time of any sale of the Offered
Notes by the Issuer through the Initial Purchaser (i) that either (A) each
purchaser of the Offered Notes is (1) a QIB who is a Qualified Purchaser
purchasing for its own account (or for the accounts of QIBs who are Qualified
Purchasers to whom notice has been given that the resale, pledge or other
transfer is being made in reliance on Rule 144A) in transactions meeting the
requirements of Rule 144A, or (2) an Institutional Accredited Investor who is a
Qualified Purchaser who purchases for its own account and provides the Initial
Purchaser with a written certification in substantially the form attached to the
Indenture, or (B) each purchaser is acquiring the Offered Notes in an offshore
transaction meeting the requirements of Regulation S and is a Qualified
Purchaser, and (ii) that the offering of the Offered Notes will be made in a
manner that will enable the offer and sale of the Offered Notes to be exempt
from registration under state securities or Blue Sky laws; and each such party
understands that no action has been taken to permit a public offering in any
jurisdiction where action would be required for such purpose. The Company, the
Initial Purchaser and the Issuer each further agree not to (i) engage (and
represents that it has not engaged) in any activity that would constitute a
public offering of the Offered Notes within the meaning of Section 4(2) of the
Securities Act or (ii) offer or sell the Offered Notes by (and represents that
it has not engaged in) any form of general solicitation or general advertising
(as those terms are used in Regulation D), including the methods described in
Rule 502(c) of Regulation D, in connection with any offer or sale of the Offered
Notes.

 

(b) The Initial Purchaser hereby represents and warrants to and agrees with the
Company, that (i) it is a QIB and a Qualified Purchaser and (ii) it will offer
the Offered Notes only (A) to persons who it reasonably believes are QIBs who
are Qualified Purchasers in transactions meeting the requirements of Rule 144A,
(B) to institutional investors who it reasonably believes are Institutional
Accredited Investors who are Qualified Purchasers or (C) to persons it
reasonably believes are Qualified Purchasers in offshore transactions in
accordance with Regulation S. The Initial Purchaser further agrees that (i) it
will deliver to each purchaser of the Offered Notes, at or prior to the Time of
Sale, a copy of the Time of Sale Information, as then amended or supplemented,
and (ii) prior to any sale of the Offered Notes to an Institutional Accredited
Investor that it does not reasonably believe is a QIB who is a Qualified
Purchaser, it will receive from such Institutional Accredited Investor a written
certification in substantially the applicable form attached to the Indenture.

 

9

 

(c) The Initial Purchaser hereby represents that it is duly authorized and
possesses the requisite limited liability company power to enter into this
Agreement.

 

(d) The Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of the Initial Purchaser,
threatened against or affecting, the Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could reasonably be
expected to materially adversely affect the ability of the Initial Purchaser to
perform its obligations under this Agreement.

 

(e) The Initial Purchaser hereby represents and agrees that all offers and sales
of the Offered Notes by it to non-United States persons, prior to the expiration
of the Distribution Compliance Period, will be made only in accordance with the
provisions of Rule 903 or Rule 904 of Regulation S and only upon receipt of
certification of beneficial ownership of the securities by a non-U.S. person in
the form provided in the Indenture. For this purpose, the term “Distribution
Compliance Period” and “U.S. person” are defined as such terms are defined in
Regulation S.

 

(f) The Initial Purchaser hereby represents that it (i) has not offered or sold,
and it will not offer or sell, any Offered Notes to any Person in the United
Kingdom except to (A) investment professionals as defined in Article 19 of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the
“Order”) and investment personnel of the foregoing, (B) persons who fall within
any of the categories of persons described in Articles 49(2)(A) to 49(2)(E) of
the Order (high net worth companies, unincorporated associations, etc.) and
investment personnel of the foregoing and (C) any person to whom it may
otherwise lawfully be made, or otherwise in circumstances that have not resulted
and will not result in an offer to the public in the United Kingdom within the
meaning of Section 102B of the Financial Services and Markets Act 2000 (the
“FSMA”); (ii) has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to any Offered Notes in,
from or otherwise involving the United Kingdom; and (iii) has only communicated
or caused to be communicated and will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the FSMA) received by it in connection with
the issue or sale of any Offered Notes in circumstances in which Section 21(1)
of the FSMA does not apply to the Issuer, or to persons to whom such
communication may otherwise lawfully be made.

 

(g) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), the Initial Purchaser hereby represents and agrees that
effective from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of the Offered Notes to the public in
that Relevant Member State prior to the publication of a prospectus in relation
to the Offered Notes which has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent authority in that Relevant Member State, all
in accordance with the Prospectus Directive, except that it may, effective from
and including the Relevant Implementation Date, make an offer of the Offered
Notes to the public in that Relevant Member State at any time:

 

10

 

(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities:

 

(ii) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated financial statements; or

 

(iii) in any other circumstances which do not require the publication by the
issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.

 

For the purposes of this Section 5(g), the expression “offer of Offered Notes to
the public” in relation to any Offered Notes in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes so as to enable an investor to decide
to purchase or subscribe the Offered Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.

 

Section 6. Certain Agreements of the Company.

 

The Company covenants and agrees with the Initial Purchaser as follows:

 

(a) If, at any time prior to the 90th day following the Closing Date, any event
involving the Company, the Issuer or, to the knowledge of a Responsible Officer
of the Company, the Collateral Manager shall occur as a result of which the
Final Offering Circular (as then amended or supplemented) would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, the Company will immediately notify the Initial
Purchaser and will cause the Issuer to prepare and furnish to the Initial
Purchaser an amendment or supplement to the Final Offering Circular that will
correct such statement or omission. The Issuer will not at any time amend or
supplement the Final Offering Circular (i) prior to having furnished the Initial
Purchaser with a copy of the proposed form of the amendment or supplement and
giving the Initial Purchaser a reasonable opportunity to review the same or (ii)
except to the extent the Company may determine it or the Issuer is required to
so disclose pursuant to applicable law and after consultation with the Initial
Purchaser (and, in such a circumstance, shall remove all references to the
Initial Purchaser therefrom if so requested by the Initial Purchaser), in a
manner to which the Initial Purchaser or its counsel shall object.

 

11

 

(b) During the period referred to in Section 6(a), the Company will furnish to
the Initial Purchaser, without charge, copies of the Final Offering Circular
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case, as soon as reasonably available and in such quantities as the Initial
Purchaser may from time to time reasonably request.

 

(c) Subject to compliance with Regulation FD, at all times during the course of
the private placement contemplated hereby and prior to the Closing Date, (i) the
Company will make available to each offeree the Additional Offering Documents
and such information concerning any other relevant matters as it or any of its
affiliates possess or can acquire without unreasonable effort or expense, as
determined in good faith by it or such affiliate, as applicable, (ii) the
Company will provide each offeree the opportunity to ask questions of, and
receive answers from, it concerning the terms and conditions of the offering and
to obtain any additional information, to the extent it or any of its affiliates
possess such information or can acquire it without unreasonable effort or
expense (as determined in good faith by it or such affiliate, as applicable),
necessary to verify the accuracy of the information furnished to the offeree,
(iii) the Company will not publish or disseminate any material in connection
with the offering of the Offered Notes except as contemplated herein or as
consented to by the Initial Purchaser or in connection with the Company’s
disclosure obligations under the Exchange Act, provided that no such disclosure
under the Exchange Act would result in a requirement that the offering of the
Notes be registered under §5 of the Securities Act, (iv) the Company will advise
the Initial Purchaser promptly of the receipt by the Company of any
communication from the SEC or any state securities authority concerning the
offering or sale of the Offered Notes, (v) the Company will advise the Initial
Purchaser promptly of the commencement of any lawsuit or proceeding to which the
Company is a party relating to the offering or sale of the Offered Notes, and
(vi) the Company will advise the Initial Purchaser of the suspension of the
qualification of the Offered Notes for offering or sale in any jurisdiction, or
the initiation or threat of any procedure for any such purpose.

 

(d) Subject to compliance with Regulation FD, the Company will furnish, upon the
written request of any Noteholder or of any owner of a beneficial interest in a
Note, such information as is specified in paragraph (d)(4) of Rule 144A under
the Securities Act (i) to such Noteholder or beneficial owner, (ii) to a
prospective purchaser of such Note or interest therein who is a QIB and a
Qualified Purchaser designated by such Noteholder or beneficial owner, or (iii)
to the Trustee for delivery to such Noteholder, beneficial owner or prospective
purchaser, in order to permit compliance by such Noteholder or beneficial owner
with Rule 144A in connection with the resale of such Note or beneficial interest
therein by such holder or beneficial owner in reliance on Rule 144A unless, at
the time of such request, the Issuer is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 or is exempt from
such reporting requirements pursuant to and in compliance with Rule 12g3-2(b).

 

(e) Except as otherwise provided in the Indenture, each Offered Note will
contain legends in the forms set forth in the Final Offering Circular.

 

12

 

(f) Neither the Issuer nor any of its affiliates or any other Person acting on
their behalf shall engage, in connection with the offer and sale of the Offered
Notes, in any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act, including, but
not limited to, the following:

 

(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and

 

(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

(g) The Issuer shall not solicit any offer to buy from or offer to sell or sell
to any Person any Offered Notes, except through the Initial Purchaser or with
the consent of the Initial Purchaser and/or as otherwise specified in the
Indenture at any time prior to the Closing Date; on or prior to the Closing
Date, neither the Issuer nor any of its affiliates (except for compliance by the
Company with Regulation FD) shall publish or disseminate any material other than
the Additional Offering Documents consented to by the Initial Purchaser, the
Time of Sale Information and the Final Offering Circular in connection with the
offer or sale of the Offered Notes as contemplated by this Agreement, unless the
Initial Purchaser shall have consented to the use thereof; if the Issuer or any
of its affiliates makes any press release including “tombstone” announcements,
in connection with the Transaction Documents, the Issuer shall permit the
Initial Purchaser to review and approve such release in advance.

 

(h) The Issuer shall not take, or permit or cause any of its affiliates to take,
any action whatsoever which would have the effect of requiring the registration,
under the Securities Act, of the offer or sale of the Offered Notes.

 

(i) The Issuer shall not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any Offered Note to facilitate the sale or resale of the Offered Notes.

 

(j) The Company shall apply the net proceeds from the sale of the Offered Notes
as set forth in the Final Offering Circular under the heading “Use of Proceeds”.

 

Section 7. Conditions of the Initial Purchaser Obligations.

 

The obligation of the Initial Purchaser to purchase the Offered Notes on the
Closing Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Company and the Issuer herein, to the
performance, in all material respects, by the Company and the Issuer of their
respective obligations hereunder and to the following additional conditions
precedent:

 

(a) The Offered Notes shall have been duly authorized, executed, authenticated,
delivered and issued, the Transaction Documents shall have been duly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect, and the documents required to be delivered pursuant to the
Indenture in respect of the Collateral Obligations shall have been delivered to
the Custodian pursuant to and as required by the Transaction Documents.

 

13

 

(b) The Initial Purchaser shall have received (I) a certificate, dated as of the
Closing Date, of the Chief Executive Officer or Chief Financial Officer of the
Company, in its individual capacity (and, with respect to the Issuer, in its
capacity as designated manager on behalf of the Issuer), to the effect that such
officer has carefully examined this Agreement, the Final Offering Circular and
the Transaction Documents and that, to the best of such officer’s knowledge (i)
since the date information is given in the Pre-Pricing Offering Circular, there
has not been any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company or the Issuer whether or not arising in the ordinary course of business,
or the ability of the Company or the Issuer to perform its obligations hereunder
or under the Transaction Documents except as contemplated by the Final Offering
Circular, (ii) each of the Company and the Issuer has complied in all material
respects with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder and under the other Transaction Documents, at
or prior to the Closing Date, (iii) the representations and warranties of the
Company and the Issuer in the Transaction Documents are true and correct in all
material respects, as of the Closing Date, as though such representations and
warranties had been made on and as of such date, and (iv) nothing has come to
the attention of such officer that would lead such officer to believe that (A)
the Time of Sale Information, as of the Time of Sale, contained any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, and (B) the Final Offering Circular, as of its
date and as of the Closing Date, or any Additional Offering Document, as of its
respective date, contained or contains an untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (II) a certificate, dated as of the Closing Date, of a senior
officer of the Company to the effect that such officer has carefully examined
the Final Offering Circular and that, to the best of such officer’s knowledge,
nothing has come to the attention of such officer that would lead such officer
to believe that the “Collateral Manager Information” (as defined in the Final
Offering Circular), as of the date of the Final Offering Circular and as of the
Closing Date, contained any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(c) The Class A-1 Notes shall have been rated no less than “Aaa (sf)” and “AAA
(sf)” by Moody’s and S&P, respectively, the Class B-1 Notes shall have been
rated no less than “Aa2 (sf)” and “AA (sf)” by Moody’s and S&P, respectively,
the Class C-1 Notes shall have been rated no less than “A2 (sf)” and “A (sf)” by
Moody’s and S&P, respectively, and the Class D-1 Notes shall have been rated no
less than “Baa2 (sf)” and “BBB (sf)” by Moody’s and S&P, respectively. Such
ratings shall not have been rescinded, and no public announcement shall have
been made by either of Moody’s or S&P that any ratings of the Offered Notes have
been placed under review.

 

(d) On the date of the Final Offering Circular, Ernst & Young shall have
furnished to the Initial Purchaser an “agreed upon procedures” letter, dated the
date of delivery thereof, in form and substance satisfactory to the Initial
Purchaser, with respect to certain financial and statistical information
contained in the Final Offering Circular.

 

14

 

(e) The Initial Purchaser shall have received an opinion, dated the Closing
Date, of Seward & Kissel LLP, counsel to the Trustee, in form and substance
satisfactory to the Initial Purchaser.

 

(f) The Initial Purchaser shall have received legal opinions of Sutherland
Asbill & Brennan LLP, counsel to the Company, the Issuer and the Collateral
Manager, (i) with respect to certain corporate matters with respect to the
Company and the Collateral Manager and certain securities law and investment
company matters, in form and substance satisfactory to the Initial Purchaser,
(ii) with respect to certain “true sale” and “non—consolidation” issues and
(iii) “perfection issues,” in each case, in form and substance satisfactory to
the Initial Purchaser.

 

(g) The Initial Purchaser shall have received an opinion of Dechert LLP, special
U.S. federal income tax counsel to the Issuer, with respect to the treatment of
the Offered Notes as debt for U.S. federal income tax purposes and in form and
substance satisfactory to the Initial Purchaser.

 

(h) The Initial Purchaser shall have received an opinion of Pepper Hamilton LLP,
counsel to the Company and the Issuer, with respect to certain limited liability
company matters with respect to the Issuer in form and substance satisfactory to
the Initial Purchaser.

 

(i) The Initial Purchaser shall have received from the Trustee a certificate
signed by one or more duly authorized officers of the Trustee, dated as of the
Closing Date, in customary form.

 

(j) The Company shall have furnished to the Initial Purchaser and its counsel
such further information, certificates and documents as the Initial Purchaser
and its counsel may reasonably have requested, and all proceedings in connection
with the transactions contemplated by this Agreement, the other Transaction
Documents and all documents incident hereto shall be in all respects
satisfactory in form and substance to the Initial Purchaser and its counsel.

 

(k) The Transferor shall have purchased or otherwise acquired the Subordinated
Notes in accordance with the terms of the Master Loan Sale Agreement.

 

(l) The Indenture, the Master Loan Sale Agreement, the Collateral Management
Agreement and all other documents incident hereto and to the other Transaction
Documents shall be reasonably satisfactory in form and substance to the Initial
Purchaser and its counsel.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be satisfactory
in form and substance to the Initial Purchaser, this Agreement and all of the
Initial Purchaser’s obligations hereunder may be canceled by the Initial
Purchaser at or prior to delivery of and payment for the Offered Notes. Notice
of such cancellation shall be given to the Company in writing, or by telephone
or facsimile confirmed in writing.

 

15

 

Section 8. Indemnification and Contribution.

 

(a) The Company and the Issuer, jointly and severally (each an “indemnifying
party” as such term is used in this Agreement), shall indemnify and hold
harmless the Initial Purchaser (whether acting as Initial Purchaser or as
placement agent with respect to any of the Offered Notes), its officers,
directors, employees, agents and each person, if any, who controls the Initial
Purchaser within the meaning of either the Securities Act or the Exchange Act
and the affiliates of the Initial Purchaser (each an “indemnified party” as such
term is used in this Agreement) from and against any loss, claim, damage or
liability, joint or several, and any action in respect thereof, to which any
indemnified party may become subject, under the Securities Act or Exchange Act
or otherwise, insofar as such loss, claim, damage, liability or action arises
out of, or is based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Offering Circular, any Additional Offering
Document, any “Referenced Information” (as defined in the Final Offering
Circular) or the Time of Sale Information or arises out of, or is based upon,
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading, and shall reimburse any
such indemnified party for any legal and other expenses incurred by such
indemnified party in investigating or defending or preparing to defend against
any such loss, claim, damage, liability or action; provided, however, that the
indemnifying parties shall not be liable to any such indemnified party in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Information,
any Offering Circular or any Additional Offering Document in reliance upon and
in conformity with written information furnished to the Company by such
indemnified party specifically for inclusion therein; provided, further, that
the foregoing indemnity shall not inure to the benefit of any indemnified party
from whom the person asserting any such loss, claim, damage or liability
purchased the Offered Notes which are the subject thereof if the indemnified
party sold Offered Notes to or placed Offered Notes with the person alleging
such loss, claim, damage or liability without sending or giving a copy of the
Time of Sale Information at or prior to the confirmation of the sale of the
Offered Notes, if the Company shall have previously furnished copies thereof to
such indemnified party and the loss, claim, damage or liability of such person
results from an untrue statement or omission of a material fact contained in the
Pre-Pricing Offering Circular which was corrected in the Time of Sale
Information. The foregoing indemnity is in addition to any liability that the
indemnifying parties may otherwise have to any indemnified party. The
indemnifying parties acknowledge that the statements set forth in the Time of
Sale Information and any Offering Circular (x) under the caption: “Plan of
Distribution” (but solely the second, fourth, seventh, ninth, eleventh and
twelfth paragraphs under such caption) of such Offering Circular, (y) relating
to the Initial Purchaser in the third and fourth sentence of the third paragraph
on page i of the Preliminary Offering Circular, the Second Preliminary Offering
Circular and the Pre-Pricing Offering Circular under the heading “Important
Notice Regarding the Offered Securities” and (z) relating to the Initial
Purchaser in the second paragraph on page i of the Final Offering Circular under
the heading “Important Notice Regarding the Offered Securities”, in each case,
constitute the only written information furnished to the Company by or on behalf
of the indemnified parties specifically for inclusion in the Time of Sale
Information, any Offering Circular or any Additional Offering Document.

 

16

 

(b) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. After notice from any
such indemnifying party or parties to the indemnified party or parties of its or
their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of counsel, there may be legal
defenses available to such indemnified party and any other indemnified party
different from or in addition to those available to the Company or the Issuer,
or there is an actual conflict of interest between it and any other indemnified
party, on one hand, and the Company or the Issuer, on the other, or (ii) the
Company or the Issuer shall fail to select counsel reasonably satisfactory to
such indemnified party or parties, and in such event the fees and expenses of
such separate counsel shall be paid by the Company and the Issuer. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement (i)
does not include a statement as to, or admission of, fault, culpability or a
failure to act by or on behalf of any such indemnified party, and (ii) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(c) If the indemnification provided for in Section 8 shall for any reason be
unavailable to an indemnified party under subsection 8(a) hereof in respect of
any loss, claim, damage or liability, or any action in respect thereof, referred
to therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Issuer on the one hand (without
duplication) and the Initial Purchaser on the other from the offering and sale
of the Offered Notes or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Issuer on the one hand and the Initial
Purchaser on the other with respect to the statements or omissions that resulted
in such loss, claim, damage or liability, or action in respect thereof, as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Issuer on the one hand (without duplication) and the
Initial Purchaser on the other with respect to such offering shall be deemed to
be in the same proportion as the total net proceeds from the offering and sale
of the Offered Notes (before deducting expenses) received by the Company and the
Issuer bear (without duplication) to the total fees actually received by the
Initial Purchaser with respect to such offering and sale. The relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company and the Issuer or by the
Initial Purchaser, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company, the Issuer and the Initial Purchaser agree that it would
not be just and equitable if contributions pursuant to this subsection 8(c) were
to be determined by pro rata allocation or by any other method of allocation
that does not take into account the equitable considerations referred to herein.
The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this subsection 8(c) shall be deemed to include, for purposes of this subsection
8(c), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection 8(c), the Initial Purchaser
shall not be required to contribute any amount in excess of the aggregate fee
actually paid to the Initial Purchaser with respect to the offering of the
Offered Notes. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

17

 

(d) The indemnity agreements contained in this Section 8 shall survive the
delivery of the Offered Notes, and the provisions of this Section 8 shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

 

(e) Notwithstanding any other provision in this Section 8, no party shall be
entitled to indemnification or contribution under this Agreement in violation of
Section 17(i) of the 1940 Act.

 

Section 9. Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Offered Notes, if prior to such time (i) trading in securities
generally on the New York Stock Exchange shall have been suspended or materially
limited or any setting of minimum prices for trading on such exchange shall have
occurred, (ii) there shall have been, since the respective dates as of which
information is given in the Time of Sale Information or the Final Offering
Circular, any material adverse change in the condition, financial or otherwise,
or in the properties (including, without limitation, the Collateral Obligations)
or the earnings, business affairs or business prospects of the Company, the
Issuer or the Collateral Manager, whether or not arising in the ordinary course
of business, that is so material and adverse, in the reasonable judgment of the
Initial Purchaser, as to make it impractical or inadvisable to market the
Offered Notes; (iii) a general moratorium on commercial banking activities in
New York shall have been declared by either U.S. federal or New York State
authorities, or (iv) there shall have occurred any material outbreak or
escalation of hostilities or other calamity or crises the effect of which on the
financial markets of the United States is such as to make it, in the reasonable
judgment of the Initial Purchaser, impracticable or inadvisable to market the
Offered Notes.

 

18

 

Section 10. Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

Section 11. Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Guggenheim Securities, LLC, 135 East 57th Street, 7th Floor, New York, New York
10022, Attention: Chief Operating Officer and to Guggenheim Securities, LLC, 135
East 57th Street, 7th Floor, New York, New York 10022, Attention: General
Counsel; or if sent to the Company or the Issuer will be delivered to such party
c/o TICC Capital Corp., 8 Sound Shore Drive, Suite 255, Greenwich, CT 06830,
Attention: Saul Rosenthal, facsimile No. (203) 983-5290.

 

Section 12. Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Issuer and their respective officers and of the
Initial Purchaser set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Initial Purchaser, the Company, the Issuer or any indemnified party referred
to in Section 8 of this Agreement, and will survive delivery of and payment for
the Offered Notes.

 

Section 13. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 14. Applicable Law.

 

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

 

19

 

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

 

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON—EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 15. Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

 

Section 16. No Petition; Limited Recourse.

 

(a) The Initial Purchaser covenants and agrees that, prior to the date that is
one year and one day (or such longer preference period as shall then be in
effect plus one day) after the payment in full of each Class of Notes rated by
any Rating Agency, it will not institute against the Issuer or join any other
Person in instituting against the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under the laws of the United States or any state of the United States.

 

(b) Notwithstanding anything to the contrary herein, the obligations of the
Issuer hereunder are limited recourse obligations of the Issuer, payable solely
from the Assets securing the Notes, and following the exhaustion of such Assets,
any claims of the Initial Purchaser hereunder against the Issuer shall be
extinguished. All payments by the Issuer to the Initial Purchaser hereunder
shall be made subject to and in accordance with the Priority of Payments set
forth in the Indenture.

 

20

 

(c) This Section 16 will survive the termination of this Agreement.

 

Section 17. Arm’s-Length Transaction; Other Transactions.

 

(a) Each of the Company and the Issuer acknowledges and agrees that (i) the
purchase and sale of the Offered Notes pursuant to this Agreement, including the
determination of the offering price of the Offered Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Issuer, on the one hand, and the Initial Purchaser, on the other hand, (ii) in
connection with the offering contemplated hereby and the process leading to such
transaction, the Initial Purchaser is and has been acting solely as a principal
and is not an agent or fiduciary of the Issuer or the Company or any of their
respective equity holders, creditors, employees or any other party, (iii) the
Initial Purchaser has not assumed and will not assume an advisory or fiduciary
responsibility in favor of the Issuer or the Company with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether the Initial Purchaser has advised or is currently advising any of the
Issuer or the Company on other matters) and the Initial Purchaser has no
obligation to any of the Issuer or the Company with respect to the offering
contemplated hereby, except the obligations expressly set forth in this
Agreement, and (iv) the Initial Purchaser has not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and each of the Issuer and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

 

(b) Each of the Company and the Issuer acknowledges and agrees that the Initial
Purchaser and its Affiliates may presently have and may in the future have
investment and commercial banking, trust and other relationships with parties
other than the Company and the Issuer, which parties may have interests with
respect to the purchase and sale of the Offered Notes. Although the Initial
Purchaser in the course of such other relationships may acquire information
about the purchase and sale of the Offered Notes, potential purchasers of the
Offered Notes or such other parties, the Initial Purchaser shall not have any
obligation to disclose such information to any of the Company or the Issuer.
Furthermore, each of the Company and the Issuer acknowledges that the Initial
Purchaser may have fiduciary or other relationships whereby the Initial
Purchaser may exercise voting power over securities of various persons, which
securities may from time to time include securities of any of the Company or the
Issuer or their respective Affiliates or of potential purchasers. Each of the
Company and the Issuer acknowledges that the Initial Purchaser may exercise such
powers and otherwise perform any functions in connection with such fiduciary or
other relationships without regard to its relationship to the Company or the
Issuer hereunder.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

21

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Issuer and the Initial Purchaser.

 

Very truly yours,

 

TICC CAPITAL CORP.

 

By:
Name:
Title:

22

 

TICC CLO 2012-1 LLC

 

By: TICC Capital Corp., its designated manager

 

By:
Name:
Title:

 

23

 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

GUGGENHEIM SECURITIES, LLC,
as the Initial Purchaser

 

 

By: _______________________________
Name: _____________________________
Title: ______________________________

24

 

SCHEDULE I

 

Class of Notes Principal Amount A-1 $88,000,000 B-1 $10,000,000 C-1 $11,500,000
D-1 $10,500,000

25

 

SCHEDULE II

 

TIME OF SALE INFORMATION

 

 

 

TICC CLO 2012-1 LLC **Priced** 144A/Reg S

 

CLS SIZE RATING COUPON PRICE A-1 $88,000,000 Aaa (sf),
AAA (sf) LIBOR + 1.75% 100% B-1 $10,000,000 Aa2 (sf),
AA (sf) LIBOR + 3.50% 100% C-1 $11,500,000 A2 (sf),
A (sf) LIBOR + 4.75% 100% D-1 $10,500,000 Baa2 (sf),
BBB (sf) LIBOR + 5.75% 100%

 

26

 

